     Case 2:20-cv-00402 Document 16 Filed 08/13/21 Page 1 of 2 PageID #: 2284



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


HAROLD GENE DYER, JR.,

              Plaintiff,

v.                                            Civil Action No. 2:20-cv-00402

ANDREW SAUL, Commissioner
of Social Security, 1

              Defendant.


                                      ORDER


              The court having received the Proposed Findings and

Recommendation of United States Magistrate Judge Omar J.

Aboulhosn, entered on January 20, 2021 (ECF No. 15); and the

magistrate judge having recommended that the court deny the

plaintiff’s request for judgment on the pleadings, grant the

defendant’s request to affirm the decision of the Commissioner,

and affirm the final decision of the Commissioner; and no

objection having been filed to the Proposed Findings and

Recommendation, it is ORDERED that:




1    The court recognizes there may be some dispute whether
Kilolo Kijakazi has succeeded Andrew Saul as the acting
Commissioner of Social Security. The court has no occasion to
address this dispute. Insofar as Ms. Kijakazi has succeeded Mr.
Saul, she is automatically substituted. See Fed. R. Civ. P.
25(d).

                                        1
  Case 2:20-cv-00402 Document 16 Filed 08/13/21 Page 2 of 2 PageID #: 2285



           1.   The findings made in the Proposed Findings and

Recommendation (ECF No. 15) of the magistrate judge be, and they

hereby are, ADOPTED by the court and INCORPORATED herein;

           2.    The plaintiff’s request for judgment on the

pleadings be, and it hereby is, DENIED;

           3.    The Commissioner’s request to affirm the decision

of the Commissioner be, and it hereby is, GRANTED;

           4.    The final decision of the Commissioner be, and it

hereby is, AFFIRMED; and

           5.    This action be, and it hereby is, dismissed and

removed from the docket of the court.


           The Clerk is directed to forward copies of this

written opinion and order to all counsel of record and United

States Magistrate Judge Omar J. Aboulhosn.


                                         ENTER:   August 13, 2021




                                     2
